DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-13 & 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In Claims 1 & 18, the phrase “an entirety of the pegboard with pegboard holes extends in a vertical orientation, relative to a horizontal orientation of the work surface, above the work surface of the workbench frame” is deemed to constitute new matter since the disclosure as originally filed does not account for such language.  A review of applicant’s fig. 3 depiction corroborate’ s the above non-compliance rejection since the pegboard (14) when in the vertical orientation does not show an entirety of the structure being above the work surface (16), i.e., the lower portion of the pegboard is shown below the work surface.  As such, the remaining claims are rejected since they are Examiner’s Note: the examiner suggests changing the language of “an entirety of” to --a majority of-- as one possibility in order to obviate the rejection and describe the arrangement as depicted.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-13 & 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claims 1 & 18, the phrase “an entirety of the pegboard with pegboard holes extends in a vertical orientation, relative to a horizontal orientation of the work surface, above the work surface of the workbench frame” is deemed misdescriptive of the examined embodiment since the pegboard as shown within the figure 3 vertical orientation depiction, shows a portion of the pegboard residing below the work surface and therefore the subject matter would conflict with an entirety of the pegboard being below the work surface language.  Additionally; in Claim 18, line 8, the phrase “the work surface” does not have a proper antecedent basis, while the phrase “a work surface” that follows is deemed unclear and confusing since it is not known whether this limitation is a new or distinct feature or if it is a reference back to the previously cited “the work surface”.  Accordingly, the remaining claims are rejected since they are dependent upon an indefinite claim.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 11, 18, 19 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harris [US 714,480] in view of Ellis [US 7,963,621].  Harris teaches of a workbench (fig. 1) comprising: a workbench frame (defined as body of the receptacle); a plurality of storage regions defined within the workbench frame (note figs. 2 & 4-6 for instance showing storage regions); at least one drawer (16, 17, 18) disposed within the frame; a work surface (24, 25) disposed on the workbench frame, the surface defining an entirety of a complete upward facing surface of the workbench (note fig. 1); and a board (26) attached to a back surface of the workbench frame (shown), wherein the board is pivotable between a first position (shown in fig. 1), where an entirety of the board extends in a vertical orientation, relative to a horizontal orientation of the work surface, above the work surface of the workbench frame, a front surface of the board facing a plane defined by a front surface of the workbench frame (fig. 1), and a second position (fig. 6), where a majority of a back surface of the board, opposite the front surface of the board, is positioned adjacent a back side of the workbench frame and almost entirely below the work surface of the workbench frame.  Harris teaches applicant’s basic inventive claimed workbench as outlined above, but does not show the board as being a pegboard or show an entirety of the board as being below the work surface in the second position.  As to the incorporation of pegboard, Ellis is cited as an evidence reference for the known use of a pegboard (29) as a pivoting closure panel for a structure.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the workbench of Harris so as to incorporate a pegboard as the closure board in view of Ellis’s teaching because this arrangement would enhance the versatility of Harris’s device by enabling a more diverse storage / use capacity due to the holes allowing for items to be secured via mating contours or by way of coupling structures when the board is in an extended deployed position (note fig. 3).  As to the board being entirety below the work surface in the second position, the positon is taken that the criticality of the limitation is not readily set forth within the disclosure.  The entirety of the board’s positioning appears to be arbitrary, a matter of personal design and lacking a problem to be solved.  In this instance, a person of ordinary skill in the art would have good reasons to pursue a board having a hinged point just under the work surface in order to provide a uniform and continuous work surface when the board is placed in a deployed position {such would be the case when viewing fig. 3 of Harris}.  Accordingly, providing a board that resides below a work surface when in a second position is likely not the product of innovation, but of ordinary skill in the art and common sense as the desired outcome would yield a predictable result, i.e., a more uniform and streamline appearance when in various assembled positions.  Regarding Claim 4, as modified, the workbench includes wheels (shown in fig. 1) removably attached to a bottom side of the frame {i.e., they are capable of removed and/or replaced}.  Regarding Claim 5, as modified, the workbench comprising at least one handle (note either the hooks on the left side or the handle along drawing (16) as a couple of examples – fig. 1) removably attached (these articles are not permanently affixed to the frame) to at least one of a left hand and a right hand side of the workbench frame.  Regarding Claim 6, as modified, the workbench comprising first and second brackets (28’s) disposed on the back side of the workbench frame, the first and second brackets pivotally supporting the pegboard.  Regarding Claim 9, as modified, a drawer insert (can be viewed as one of the instruments within drawer (18), such as a knife) fitting inside of one of the drawers and providing a planar work surface (planar blade) for a user – so far as broadly recited.  Regarding Claim 11, as modified, the at least one drawer (18) is disposed at an uppermost position in the frame (fig. 1).  As to Claim 18, Harris again teaches of a workbench (fig. 1) comprising: a workbench frame (defined as body of the receptacle); a plurality of drawers (16, 17, 18) defined within the frame; a board (26) having a front surface (front as shown – fig. 1) and a rear surface (opposite side as shown in fig. 1) facing away from the frame; and the board is pivotable between a first position (a position where the board is rotated above element (82) and held in place), where an entirety of the board extends in a vertical orientation, relative to a horizontal orientation of a work surface (24, 25) and above the work surface of the workbench frame (fig. 1), the front surface of the board facing a plane defined by a front surface of the frame (shown), and a second position (fig. 6), where a majority of the rear surface of the board, opposite the front surface of the board, is positioned adjacent a back side of the workbench frame mostly below the work surface of the workbench frame.  Again, Harris teaches applicant’s basic inventive claimed workbench as outlined above, but does not show the board as being a pegboard or show an entirety of the board as being below the work surface in the second position.  As to the incorporation of pegboard, Ellis is cited as an evidence reference for the known use of a pegboard (29) as a pivoting closure panel for a structure.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the workbench of Harris so as to incorporate a pegboard as the closure board in view of Ellis’s teaching because this arrangement would enhance the versatility of Harris’s device by enabling a more diverse storage / use capacity due to the holes allowing for items to be secured via mating contours or by way of coupling structures when the board is in an extended deployed position (note fig. 3).  As to the board being entirety below the work surface in the second position, the positon is taken that the criticality of the limitation is not readily set forth within the disclosure.  The entirety of the board’s positioning appears to be arbitrary, a matter of personal design and lacking a problem to be solved.  In this instance, a person of ordinary skill in the art would have good reasons to pursue a board having a hinged point just under the work surface in order to provide a uniform and continuous work surface when the board is placed in a deployed position {such would be the case when viewing fig. 3 of Harris}.  Accordingly, providing a board that resides below a work surface when in a second position is likely not the product of innovation, but of ordinary skill in the art and common sense as the desired outcome would yield a predictable result, i.e., a more uniform and streamline appearance when in various assembled positions.  Regarding Claim 19, as modified, a drawer insert (can be viewed as one of the instruments within drawer (18), such as a knife) fitting inside of one of the drawers and providing a planar work surface (planar blade) for a user – so far as broadly recited.  Regarding Claim 21, as modified, the upward facing surface is a planar surface having a length and a width at least as large as that of the frame (shown in fig. 1).
Claims 2 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Harris and Ellis and further in view of Krampotich [US 7,715,681].  Regarding Claims 2 & 10, the prior art teaches applicant’s basic inventive claimed workbench as outlined {mapped} above, but does not show the drawer as including a stopper as prescribed by applicant.  As to the incorporation of a drawer stopper, Krampotich is cited as an evidence reference for the known utilization of a stopper (42) disposed on a drawer.  The stopper is movable between a first position (where the free tab end (54) of the latch is located under a wall of the frame and positions the latch in an unlocked configuration), that permits the drawer to freely move between open and closed positions, and a second position (where the arm (56) of the latch is unbiased and automatically locks the drawer in an open position), that prevents closure of the drawer.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a stopper (latch) within one of Harris’s drawers in view of Krampotich’s teaching because the addition of a stopper would automatically lock the drawer in the open position to prevent inadvertent closing movement of the drawer [col. 4] as dictated by the needs and/or preferences of the end user.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harris, and Ellis and further in view of Hansen [US D678,701].  The prior art teaches applicant’s basic inventive claimed workbench as outlined {mapped} above, but does not show horizontal slots within the pegboard.  As to this feature, Hansen is cited as an evidence reference for the known incorporation of horizontal slots (note fig. 1) within a pegboard.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize slots in addition to holes within a pegboard as taught by Hansen because this arrangement would enhance the versatility of the pegboard by allowing a wider array of implements to be supported upon the board due to the different hole/slot formations.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harris, Ellis and Hansen and further in view of Lowenhielm [US D840,715].  The prior art teaches applicant’s basic inventive claimed workbench as outlined {mapped} above, but does not show bins secured to the slots within the pegboard.  As to this feature, Lowenhielm is cited as an evidence reference for the known incorporation of slots with associated bins (note figs. 1-2) along a pegboard.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to mount bins upon the slots as taught by Lowenhielm because this arrangement would enhance the versatility of the pegboard by allowing both hooks / supports and bins to be supported upon the board due to the different hole/slot formations thereby increasing the storage options available to the user.
Claims 1, 4-6, 9, 11, 18, 19 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Scannell [US 658,999] in view of Larson [US 2,587,177].  Scannell teaches of a workbench (figs. 1-2) comprising: a workbench frame (A); a plurality of storage regions defined within the workbench frame (note figs. 2 & 6 for instance showing storage regions); at least one drawer (D’s – fig. 2) disposed within the frame; a work surface (top surface as shown in fig. 1, shown in fig. 2 under (16) for instance) disposed on the workbench frame, the surface defining an entirety of a complete upward facing surface of the workbench (note fig. 1); and a board (13) attached to a back surface of the workbench frame (shown), wherein the board is pivotable between a first position (shown in fig. 4), where an entirety of the board extends in a vertical orientation, relative to a horizontal orientation of the work surface, above the work surface of the workbench frame, a front surface of the board facing a plane defined by a front surface of the workbench frame (fig. 1), and a second position (fig. 1), where an entirety of a back surface of the board, opposite the front surface of the board, is positioned adjacent a back side of the workbench frame and entirely below the work surface of the workbench frame (fig. 1).  Scannell teaches applicant’s basic inventive claimed workbench as outlined above, but does not show the board as being a pegboard.  As to the incorporation of pegboard, Larson is cited as an evidence reference for the known use of a pegboard (board (106) with holes (116)) as a pivoting support panel for a structure.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the workbench of Scannell so as to incorporate a pegboard as the movable support board in view of Larson’s teaching because this arrangement would enhance the versatility of Scannell’s device by enabling a more diverse storage / use capacity due to the holes allowing for items (such as the cushions utilized in concert with the board) to be secured to the board via fixing means thereby holding the items in place (note col. 3, lines 47-64 of Larson) when the board is in both the first and second positions.  Regarding Claim 4, as modified, the workbench includes wheels (42) removably attached to a bottom side of the frame {i.e., they are capable of removed and/or replaced}.  Regarding Claim 5, as modified, the workbench comprising at least one handle (note the handle along cover (21) for example – fig. 1) removably attached (the article is not permanently affixed to the frame) to at least one of a left hand and a right hand side of the workbench frame.  Regarding Claim 6, as modified, the workbench comprising first and second brackets (a set of brackets are shown in fig. 5) disposed on the back side of the workbench frame, the first and second brackets pivotally supporting the pegboard.  Regarding Claim 9, as modified, a drawer insert (note the top cover on the bottom drawer – figs. 2 & 6) fitting inside of one of the drawers and providing a planar work surface for a user.  Regarding Claim 11, as modified, the at least one drawer (upper drawer (D)) is disposed at an uppermost position in the frame (fig. 1).  As to Claim 18, Scannell again teaches of a workbench (figs. 1-2) comprising: a workbench frame (A); a plurality of drawers (D’s) defined within the frame; a board (13) having a front surface (front as shown – fig. 2) and a rear surface (opposite side as shown in fig. 2) facing away from the frame; and the board is pivotable between a first position (fig. 4), where an entirety of the board extends in a vertical orientation, relative to a horizontal orientation of a work surface (top surface of (A) – fig. 1) and above the work surface of the workbench frame, the front surface of the board facing a plane defined by a front surface of the frame (shown), and a second position (fig. 1), where an entirety of the rear surface of the board, opposite the front surface of the board, is positioned adjacent a back side of the workbench frame below the work surface of the workbench frame.  Again, Scannell teaches applicant’s basic inventive claimed workbench as outlined above, but does not show the board as being a pegboard.  As to the incorporation of pegboard, Larson is cited as an evidence reference for the known use of a pegboard (board (106) with holes (116)) as a pivoting support panel for a structure.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the workbench of Scannell so as to incorporate a pegboard as the movable support board in view of Larson’s teaching because this arrangement would enhance the versatility of Scannell’s device by enabling a more diverse storage / use capacity due to the holes allowing for items (such as the cushions utilized in concert with the board) to be secured to the board via fixing means thereby holding the items in place (note col. 3, lines 47-64 of Larson) when the board is in both the first and second positions.  Regarding Claim 19, as modified, a drawer insert (top cover of bottom drawer (D)) fitting inside of one of the drawers and providing a planar work surface for a user.  Regarding Claim 21, as modified, the upward facing surface is a planar surface having a length and a width at least as large as that of the frame (shown in fig. 1).
Claims 2 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Scannell and Larson and further in view of Krampotich [US 7,715,681].  Regarding Claims 2 & 10, the prior art teaches applicant’s basic inventive claimed workbench as outlined {mapped} above, but does not show the drawer as including a stopper as prescribed by applicant.  As to the incorporation of a drawer stopper, Krampotich is cited as an evidence reference for the known utilization of a stopper (42) disposed on a drawer.  The stopper is movable between a first position (where the free tab end (54) of the latch is located under a wall of the frame and positions the latch in an unlocked configuration), that permits the drawer to freely move between open and closed positions, and a second position (where the arm (56) of the latch is unbiased and automatically locks the drawer in an open position), that prevents closure of the drawer.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a stopper (latch) within one of Scannell’s drawers in view of Krampotich’s teaching because the addition of a stopper would automatically lock the drawer in the open position to prevent inadvertent closing movement of the drawer [col. 4] as dictated by the needs and/or preferences of the end user.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Scannell and Larson and further in view of Hansen [US D678,701].  The prior art teaches applicant’s basic inventive claimed workbench as outlined {mapped} above, but does not show horizontal slots within the pegboard.  As to this feature, Hansen is cited as an evidence reference for the known incorporation of horizontal slots (note fig. 1) within a pegboard.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize slots in addition to holes within a pegboard as taught by Hansen because this arrangement would enhance the versatility of the pegboard by allowing a wider array of implements to be supported upon the board due to the different hole/slot formations.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Scannell, Larson and Hansen and further in view of Lowenhielm [US D840,715].  The prior art teaches applicant’s basic inventive claimed workbench as outlined {mapped} above, but does not show bins secured to the slots within the pegboard.  As to this feature, Lowenhielm is cited as an evidence reference for the known incorporation of slots with associated bins (note figs. 1-2) along a pegboard.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to mount bins upon the slots as taught by Lowenhielm because this arrangement would enhance the versatility of the pegboard by allowing both hooks / supports and bins to be supported upon the board due to the different hole/slot formations thereby increasing the storage options available to the user.
Claims 14, 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fanarjian, Iske, and Ellis and further in view of Krampotich.  Fanarjian teaches of a workbench (fig. 1) comprising: a workbench frame (8); a plurality of storage regions defined within the workbench frame (note fig. 1 for instance); and a board (85).  Fanarjian teaches applicant’s basic inventive claimed workbench as outlined above, but does not show a plurality of drawers within the frame; the board as being a pegboard or show at least one of the drawers as including a stopper and insert as prescribed by applicant.  As to the incorporation of plural drawers within the frame, Iske is cited as an evidence reference for the known use of drawers (g’) being housed within storage regions of a workbench frame in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the workbench of Fanarjian so as to incorporate drawers in view of Iske’s teaching because this arrangement would enhance the versatility of Fanarjian’s device by providing enhanced storage options thereby increasing the usefulness of the device, since the use of drawers would enable a user to store enclosed items and provide a means to slide the items into and out of the frame efficiently.  As to the use of a pegboard for the board, Ellis is cited as an evidence reference for the known use of a pegboard (29) as a pivoting closure panel for a structure.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the workbench of Fanarjian so as to incorporate a pegboard as the closure board in view of Ellis’s teaching because this arrangement would enhance the versatility of Fanarjian’s device by providing 1) increased airflow circulation within the pigeon-hole enclosure while 2) enabling increased storage capacity due to the holes allowing for items to be suspended vertically thereby increasing the usefulness of the device.  As to the incorporation of a stopper and insert associated with one of the drawers, Krampotich is cited as an evidence reference for the known utilization of a stopper (42) disposed on a drawer and an insert (66) disposed within the drawer.  The stopper is movable between a first position (where the free tab end (54) of the latch is located under a wall of the frame and positions the latch in an unlocked configuration), that permits the drawer to freely move between open and closed positions, and a second position (where the arm (56) of the latch is unbiased and automatically locks the drawer in an open position), that prevents closure of the drawer.  The insert being secured within the drawer such that a horizontal planar work surface is available for use by a user (note fig. 4).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a stopper (latch) and insert within one of the supplied prior art drawers in view of Krampotich’s teaching because the addition of a stopper would automatically lock the drawer in the open position to prevent inadvertent closing movement of the drawer [col. 4] as dictated by the needs and/or preferences of the end user, while the addition of the insert would provide an elevated work surface within the drawer should the user require such a feature.  Regarding Claim 15, as modified, the workbench includes first and second brackets (9’s) on a back side of the frame (fig. 1), where the brackets pivotally support the pegboard, wherein the pegboard is pivotable between a first position (fig. 2), where the pegboard extends above a work surface (2) of the frame, and a second position (fig. 1), where the pegboard is positioned adjacent the back side of the frame.  Regarding Claim 17, as modified, a work surface (82) is disposed on a top side of the frame.

Allowable Subject Matter
Claims 7, 8 & 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the arguments to not apply to the combination of references being used in the current rejection.  With regards to Claim 14 and its dependents {Claims 15 & 17}, the previous line of rejection was maintained because the position was taken that the prior art mapping was adequate in establishing a prima facie case of obviousness since applicants claimed invention only unites old elements with no change in their respective functions.  Common sense directs one to look with care at a patent application that claims as innovation the combination of known devices according to their established functions, as such, the examiner has identified reasons that would have prompted a person of ordinary skill in the art to combine the elements in the same way as the claimed new invention does.  Consequently, the rejections are deemed adequate to support the legal conclusion of obviousness.  Regarding the Krampotich reference, the examiner was not persuaded by applicant’s assessment of the evidence reference since the citation clearly denotes a latch (stopper) associated with a drawer that moves between two positions (one permitting free movement of the drawer during a span of the drawer’s linear travel, and one preventing movement of the drawer while locking the drawer in an open position).  Additionally, the citation also discloses an “insert” that resides within the drawer and can provide a planar work surface (clearly shown in fig. 4) that can be used by a user if need be – in view of the overly broad claimed subject matter.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ. 2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ. 2d 1385, 1396 (2007)).  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ. 2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ. 2d at 1396.  
Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – note the attached Form PTO-892 showing various workbenches with movable boards
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
July 23, 2021

/James O Hansen/Primary Examiner, Art Unit 3637